Citation Nr: 0500354	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from August 1954 to August 
1957.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In a statement received from the appellant in 
December 2004, she requested that she be scheduled for a 
videoconference hearing before the Board.  Accordingly, in 
order to afford the appellant due process, the case must be 
remanded to the RO via the AMC for such a hearing to be 
scheduled.

Please schedule the appellant for a 
videoconference hearing before the Board 
to be held in accordance with the order 
in which the request for such hearing was 
received.  38 C.F.R. § 20.704(a)(2003).

No action is required by the appellant until she receives 
further notice; however, she 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




